 


110 HR 2471 IH: Refinery Streamlined Permitting Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2471 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Tiahrt (for himself, Mr. Paul, Mr. Brown of South Carolina, Mr. Terry, Mr. Sensenbrenner, Mr. Boozman, and Mrs. Capito) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for streamlining the process of Federal approval for construction or expansion of petroleum refineries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Refinery Streamlined Permitting Act of 2007. 
2.Review process streamlining 
(a)Assistance to StatesThe Secretary of Energy shall offer to States assistance to enable the States to assign responsibilities delegated to the States, under Federal laws relating to the construction or expansion of a petroleum refining facility, in a coordinated and expeditious manner. 
(b)Memorandum of understandingAll Federal agencies, and all State agencies to which responsibilities are delegated under Federal law, responsible for approving a permit or other Federal authorization for the construction or expansion of a petroleum refining facility shall enter into a memorandum of understanding with respect to that facility, or proposed facility, that clearly defines all actions required to be taken for Federal permit review and approval. The memorandum of understanding shall identify areas where Federal and State agencies can exercise discretion, and where multiple levels of review on permitting decisions can be coordinated, to enable a more expeditious review process. 
(c)Approval deadlineNotwithstanding any other provision of law, a Federal agency, and a State agency to which responsibilities are delegated under Federal law, shall take final action to approve or disapprove an application under Federal law for the construction or expansion of a petroleum refining facility not later than 1 year after receipt of a complete application for such approval. 
(d)Priority projectsA Federal agency, and a State agency to which responsibilities are delegated under Federal law, shall give high priority to expediting an application under Federal law for the construction or expansion of a petroleum refining facility that would— 
(1)allow for production of cleaner burning fuel; 
(2)result in increased refining capacity; or 
(3)result in a reduction in a refinery’s pollution output. 
3.Statement of energy effects 
(a)Preparation 
(1)RequirementAn agency shall prepare and submit a Statement of Energy Effects to the Administrator of the Office of Information and Regulatory Affairs, Office of Management and Budget, for each proposed significant energy action. 
(2)ContentsA Statement of Energy Effects shall consist of a detailed statement by the agency responsible for the significant energy action relating to— 
(A)any adverse effects on energy supply, distribution, or use (including a shortfall in supply, price increases, and increased use of foreign supplies) should the proposal be implemented; and 
(B)reasonable alternatives to the action with adverse energy effects, and the expected effects of such alternatives on energy supply, distribution, and use. 
(3)Guidance and consultationThe Administrator of the Office of Information and Regulatory Affairs shall provide guidance to the agencies on the implementation of this section and shall consult with other agencies as appropriate in the implementation of this section. 
(b)PublicationAgencies shall publish their Statements of Energy Effects, or a summary thereof, in each related Notice of Proposed Rulemaking and in any resulting Final Rule. 
(c)DefinitionsFor purposes of this section— 
(1)the term agency has the meaning given that term in section 3502(1) of title 44, United States Code, except that the term does not include an independent regulatory agency, as defined in paragraph (5) of that section; and 
(2)the term significant energy action means any action by an agency that is expected to lead to promulgation of a final rule or regulation and that— 
(A)is likely to have a significant adverse effect on the supply, distribution, or use of energy; or 
(B)is designated by the Administrator of the Office of Information and Regulatory Affairs as a significant energy action. 
 
